Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 1 of 46

Jennifer K. Brizee (ISB #5070)
Email: jbrizee@tbclaw.net

Casey J. Hemmer (ISB #7224)
Email: chemmer@tbclaw.net
TOLMAN BRIZEE & CANNON, P.C.
132 3% Avenue East

P.O. Box 1276

Twin Falls, Idaho 83303-1276
Telephone: (208) 733-5566
Facsimile: (208) 733-5444

Attorney for Defendants Beverly Lammers, Gilean Goodman, Lora Roberts, Tia Conrad

Thomas Burbie, and Ivy Medical, PLLC

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

GARY SHAW,
Plaintiff,
VS.

TWIN FALLS COUNTY; TWIN FALLS
COUNTY SHERIFF’S DEPARTMENT;
TWIN FALLS COUNTY JAIL; SHERIFF
TOM CARTER, in his official and
individual capacity; RONA SIEGERT in
her official and individual capacity;
BEVERLY LAMMERS in her official and
individual capacity; GILEAN GOODMAN
in her official and individual capacity;
LORA ROBERTS in her official and
individual capacity; TIA CONRAD in her
official and individual capacity;
THOMAS BURBIE in his official and
individual capacity; CORPORAL HALL
in his official and individual capacity; IVY
MEDICAL PLLC; and JOHN and JANE
DOES I-XX, in their official and
individual capacities,

Defendants.

 

 

Case No. 1:20-cv-00580-SAB

DEFENDANTS BEVERLY LAMMERS’,
GILEAN GOODMAN’S, LORA
ROBERTS’, TIA CONRAD’S, THOMAS
BURBIE’S AND IVY MEDICAL, PLLC’S
ANSWER TO COMPLAINT AND JURY
DEMAND

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 1
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 2 of 46

COME NOW Defendants Beverly Lammers, Gilean Goodman, Lora Roberts, Tia
Conrad, Thomas Burbie, and Ivy Medical, PLLC (collectively, “Defendants”), by and
through their counsel of record, Jennifer K. Brizee of Tolman Brizee & Cannon, P.C.,
and in answer to Plaintiffs Complaint and Jury Demand (“Complaint”), admit, deny, and
allege as follows:

INTRODUCTION

The following defenses are not stated separately as to each claim for relief or
allegation of the Plaintiff. Nevertheless, the following defenses are applicable, where
appropriate, to any and all of Plaintiffs claims for relief. These answering Defendants,
in asserting the following defenses, do not admit that the burden of proving the
allegations or denials contained in the defenses are upon Defendants, but, to the
contrary, asserts that by reason of said denials, and by reason of relevant statutory and
judicial authority, the burden of proving the facts relevant to many of the defenses and
the burden of proving the inverse of the allegations contained in many of the defenses is
upon the Plaintiff. Moreover, Defendants do not admit, in asserting any defense, any
responsibility or liability on their part but, to the contrary, specifically deny any and all
allegations of responsibility and liability contained in Plaintiffs Complaint.

Plaintiff has included a preliminary statement within his Complaint and Jury
Demand, which contains numerous statements and allegations, which could be
interpreted to require a response from these Defendants. As such, Defendants deny all

such statements and allegations contained therein.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 2
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 3 of 46

FIRST DEFENSE
I.

Plaintiffs Complaint fails to state a claim upon which relief can be granted and as

such, should be dismissed pursuant to FED. R. Civ. P. 12(b)(6).
SECOND DEFENSE
Ul.

These answering Defendants expressly reserve, in addition to the defenses set
forth below, all defenses provided for or authorized by Feb. R. Civ. P. 12 and all other
defenses provided by law.

THIRD DEFENSE
Hil.

Defendants deny each and every allegation and/or paragraph, including, where
applicable, all parts thereof, contained in Plaintiffs Complaint unless specifically
admitted herein.

IV.

In answering paragraph 8 of Plaintiffs Complaint, Defendants are without
sufficient information, knowledge, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

V.

In answering the allegations contained in paragraph 9 of Plaintiffs Complaint,
upon information and belief, Defendants believe that Plaintiff was a pre-trial detainee at
the Twin Falls County Jail, located in Twin Falls, Idaho, from December 26, 2018, until

May 20, 2019.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 3
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 4 of 46

Vi.

The allegations contained in paragraph 10 of Plaintiff's Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, Defendants are without
sufficient information, knowledge, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

Vil.

The allegations contained in paragraph 11 of Plaintiffs Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, Defendants are without
sufficient information, knowledge, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

Vill.

The allegations contained in paragraph 12 of Plaintiffs Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, Defendants are without
sufficient information, knowledge, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

IX.

The allegations contained in paragraph 13 of Plaintiffs Complaint are directed to

defendants other than these answering Defendants and as such, no answer is required.

In the event an answer is required to these allegations, Defendants are without

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 4
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 5 of 46

sufficient information, knowledge, and/or belief with which to admit the allegations and
as such, deny the same on that basis.
X.

In answering the allegations contained in paragraph 14 of Plaintiffs Complaint,
Defendants admit only that Defendant Ivy Medical, PLLC, is a corporation organized
under the laws of the State of Idaho and that Defendant Ivy Medical, PLLC, provides
some health services for Twin Falls County Jail. All remaining allegations and/or
inferences are denied.

XI.

In answering the allegations contained in paragraph 15 of Plaintiffs Complaint,
Defendants admit only that at, all times relevant to this lawsuit, Defendant Beverly
Lammers was a nurse practitioner and provided some healthcare services at the Twin
Falls County Jail.

XI.
In answering the allegations contained in paragraph 16 of Plaintiffs Complaint,
Defendants admit only that at, all times relevant to this lawsuit, Defendant Gilean
Goodman was a nurse and provided some healthcare services at the Twin Falls County
Jail. All remaining allegations and/or inferences are denied.

Xill.

In answering the allegations contained in paragraph 17 of Plaintiffs Complaint,
Defendants admit only that at, all times relevant to this lawsuit, Defendant Lora Roberts
was a nurse practitioner and provided some healthcare services at the Twin Falls

County Jail. All remaining allegations and/or inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 5
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 6 of 46

XIV.
In answering the allegations contained in paragraph 18 of Plaintiff's Complaint,
Defendants admit only that at, all times relevant to this lawsuit, Defendant Tia Conrad
was a registered nurse and provided some healthcare services at the Twin Falls County
Jail. All remaining allegations and/or inferences are denied.

XV.
In answering the allegations contained in paragraph 19 of Plaintiffs Complaint,
Defendants admit only that at, all times relevant to this lawsuit, Defendant Thomas
Burbie was a registered nurse and provided some healthcare services at the Twin Falls
County Jail. All remaining allegations and/or inferences are denied.

XVI.

The allegations contained in paragraph 20 of Plaintiffs Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, Defendants are without
sufficient information, knowledge, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

XVIL

The allegations contained in paragraph 21 of Plaintiffs Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, Defendants are without
sufficient information, knowledge, and/or belief with which to admit the allegations and

as such, deny the same on that basis.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 6
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 7 of 46

XVI.

The allegations contained in paragraph 22 of Plaintiffs Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, Defendants are without
sufficient information, knowledge, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

XIX.

In answering paragraph 23 of Plaintiffs Complaint, upon information and belief,
Defendants believe Gary Shaw was booked into the Twin Falls County Jail on or about
December 26, 2018.

XX.

In answering paragraph 24 of Plaintiffs Complaint, upon information and belief,
Defendants believe that Gary Shaw was a pretrial detainee from December 26, 2018,
until May 20, 2019.

XXI.

The allegations contained in paragraph 25 of Plaintiffs Complaint call for a legal

conclusion and as such, no answer is required.
XXIl.
In answering paragraph 26 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 7
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 8 of 46

XXIll.
In answering paragraph 27 of Plaintiff's Complaint, Defendants admit Gary Shaw
reported prior abdominal surgeries, including hernia surgeries, to Ms. Lammers.
Defendants further state the medical records speak for themselves. All remaining

allegations and/or inferences are denied.

XIV.

In answering paragraph 28 of Plaintiffs Complaint, Defendants admit only that
Ms. Lammers recorded observation of a long mid-line abdominal scar on Gary Shaw.
Defendants further state the medical records speak for themselves. All remaining
allegations and/or inferences are denied.

XV.

In answering paragraph 29 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.
XVI.

In answering paragraph 30 of Plaintiffs Complaint, Defendants are without
sufficient knowledge, information, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

XVII.

Insofar as the allegations contained in paragraph 33 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are

without sufficient knowledge, information, and/or belief with which to admit the

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 8
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 9 of 46

allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.
XVIII.

In answering paragraph 37 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.
XXIX.

In answering paragraph 38 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.
XXX.

In answering paragraph 39 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.
XXXI.

In answering paragraph 46 of Plaintiffs Complaint, Defendants are without
sufficient knowledge, information, and/or belief with which to admit the allegations and
as such, deny the same on that basis.

XXXII.

Insofar as the allegations contained in paragraph 49 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, regarding allegations directed to
other Defendants, these answering Defendants are without sufficient knowledge,
information, and/or belief with which to admit the allegations and as such, deny the

same on that basis. All remaining allegations and/or inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 9
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 10 of 46

XXxXiIIl.

Insofar as the allegations contained in paragraph 50 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

XXXIV.

In answering paragraph 52 of Plaintiffs Complaint, Defendants state the
medical records speak for themselves. All remaining allegations and/or inferences are
denied.

XXXV.

Insofar as the allegations contained in paragraph 53 of Plaintiffs
Complaint are directed to defendants other than these answering Defendants, no
answer is required. In the event an answer is required to these allegations, these
answering Defendants are without sufficient knowledge, information, and/or belief with
which to admit the allegations and as such, deny the same on that basis. All remaining
allegations and/or inferences are denied.

XXXVI.

Insofar as the allegations contained in paragraph 54 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, regarding these allegations to

other Defendants, these answering Defendants are without sufficient knowledge,

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 10
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 11 of 46

information, and/or belief with which to admit the allegations and as such, deny the
same on that basis. All remaining allegations and/or inferences are denied.
XXXVII.

In answering paragraph 60 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.
XXXVIII.

The allegations contained in paragraph 62 of Plaintiff's Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis.

XXXIX.

Insofar as the allegations contained in paragraph 63 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, regarding these allegations
related to other Defendants, these answering Defendants are without sufficient
knowledge, information, and/or belief with which to admit the allegations and as such,
deny the same on that basis. All remaining allegations and/or inferences are denied.
Defendants further state the medical records speak for themselves.

XL.

Insofar as the allegations contained in paragraph 64 of Plaintiffs Complaint are

directed to defendants other than these answering Defendants, no answer is required.

In the event an answer is required to these allegations, these answering Defendants are

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 11
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 12 of 46

without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

XLI.

In answering paragraph 65 of Plaintiffs Complaint, Defendants state the medical
records speak for themselves. All remaining allegations and/or inferences are denied.

XLII.

In answering paragraph 67 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.
XLII.

In answering paragraph 68 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.
XLIV.

The allegations contained in paragraph 70 of Plaintiffs Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis.

XLV.
In answering paragraph 71 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. All remaining allegations and/or inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 12
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 13 of 46

XLVI.

In answering paragraph 72 of Plaintiffs Complaint, Defendants state the medical

records speak for themselves. Ail remaining allegations and/or inferences are denied.
XLVI.

The allegations contained in paragraph 73 are directed to individuals other than
these answering Defendants and as such, no answer is required. In the event an
answer is required to these allegations, these answering Defendants are without
sufficient knowledge, information, and/or belief with which to admit the allegations and
as such, deny the same on that basis. Defendants further state the medical records
speak for themselves. All remaining allegations and/or inferences are denied.

XLVI.

In answering paragraph 76 of Plaintiffs Complaint, Defendants are without
sufficient knowledge, information, and/or belief with which to admit the allegations and
as such, deny the same on that basis. Defendants further state the medical records
speak for themselves. All remaining allegations and/or inferences are denied.

XLVIX.

In answering paragraph 77 of Plaintiffs Complaint, Defendants are without
sufficient knowledge, information, and/or belief with which to admit the allegations and
as such, deny the same on that basis. Defendants further state the medical records
speak for themselves. All remaining allegations and/or inferences are denied.

L.
In answering paragraph 78 of Plaintiffs Complaint, Defendants are without

sufficient knowledge, information, and/or belief with which to admit the allegations and

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 13
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 14 of 46

as such, deny the same on that basis. Defendants further state the medical records
speak for themselves. All remaining allegations and/or inferences are denied.
LI.

In answering paragraph 79 of Plaintiffs Complaint, Defendants are without
sufficient knowledge, information, and/or belief with which to admit the allegations and
as such, deny the same on that basis. Defendants further state the medical records
speak for themselves. All remaining allegations and/or inferences are denied.

Lil.

Insofar as the allegations contained in paragraph 80 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, regarding these allegations
these answering Defendants are without sufficient knowledge, information, and/or belief
with which to admit the allegations and as such, deny the same on that basis. All
remaining allegations and/or inferences are denied.

Lill.

Insofar as the allegations contained in paragraph 82 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 14
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 15 of 46

LIV.

Insofar as the allegations contained in paragraph 83 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied. In so much as this paragraph contains legal conclusions,
Defendants are not required to respond to the same.

LV.

Insofar as the allegations contained in paragraph 84 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied. In so much as this paragraph contains legal conclusions,
Defendants are not required to respond to the same.

LVI.

Insofar as the allegations contained in paragraph 85 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 15
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 16 of 46

LVII.

Insofar as the allegations contained in paragraph 86 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LVIII.

Insofar as the allegations contained in paragraph 87 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LVIX.

Insofar as the allegations contained in paragraph 88 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 16
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 17 of 46

LX.

Insofar as the allegations contained in paragraph 89 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXI.

The allegations contained in paragraph 90 of Plaintiffs Complaint are directed to
defendants other than these answering Defendants and as such, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis.

LXil.

Insofar as the allegations contained in paragraph 91 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXill.
Insofar as the allegations contained in paragraph 92 of Plaintiffs Complaint are

directed to defendants other than these answering Defendants, no answer is required.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 17
Case 1:20-cv-00580-SAB Document 9 Filed 04/06/21 Page 18 of 46

In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXIV.

Insofar as the allegations contained in paragraph 93 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. To the extent the allegations in
this paragraph require a legal conclusion, the same does not require an answer. All
remaining allegations and/or inferences are denied.

LXV.

Insofar as the allegations contained in paragraph 94 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXVI.

Insofar as the allegations contained in paragraph 95 of Plaintiffs Complaint are

directed to defendants other than these answering Defendants, no answer is required.

In the event an answer is required to these allegations, these answering Defendants are

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 18
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 19 of 46

without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXVII.

Insofar as the allegations contained in paragraph 96 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXVIII.

Insofar as the allegations contained in paragraph 97 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXIX.

Insofar as the allegations contained in paragraph 98 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are

without sufficient knowledge, information, and/or belief with which to admit the

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 19
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 20 of 46

allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.
LXX.

Insofar as the allegations contained in paragraph 99 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXI.

The allegations contained in paragraph 100 of Plaintiffs Complaint constitute
reallegations of previous paragraphs and as such, Defendants reallege their answers to
said allegations as if fully set forth herein.

LXxXiIl.

The allegations contained in paragraph 101 of Plaintiffs Complaint call for a legal

conclusion and as such, no answer is required.
LXXIll.

Insofar as the allegations contained in paragraph 102 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 20
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 21 of 46

LXXIV.

The allegations contained in paragraph 103 of Plaintiffs Complaint call for a legal
conclusion and as such, no answer is required. If these allegations require an answer,
then they are denied.

LXXV.

Insofar as the allegations contained in paragraph 104 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXVI.

Insofar as the allegations contained in paragraph 105 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXVII.

Insofar as the allegations contained in paragraph 106 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are

without sufficient knowledge, information, and/or belief with which to admit the

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 21
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 22 of 46

allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.
LXXVIII.

Insofar as the allegations contained in paragraph 107 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXIX.

Insofar as the allegations contained in paragraph 110 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXX.

Insofar as the allegations contained in paragraph 111 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 22
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 23 of 46

LXXXI.

Insofar as the allegations contained in paragraph 112 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXXIL

Insofar as the allegations contained in paragraph 113 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXXIIl.

Insofar as the allegations contained in paragraph 114 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 23
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 24 of 46

LXXXIV.

Insofar as the allegations contained in paragraph 115 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXXV.

Insofar as the allegations contained in paragraph 116 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

LXXXVI.

The allegations contained in paragraph 121 of Plaintiffs Complaint constitute
reallegations of previous paragraphs and as such, Defendants reallege their answers to
said allegations as if fully set forth herein.

LXXXVII.

The allegations contained in paragraph 122 of Plaintiffs Complaint are directed
to defendants other than these answering Defendants and as such, no answer is
required. The allegations contained in paragraph 122 of Plaintiffs Complaint also call

for a legal conclusion and as such, no answer is required.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 24
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 25 of 46

LXXXVIII.

Insofar as the allegations contained in paragraph 123 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. To the extent the allegations
contained in paragraph 123 of Plaintiff's Complaint cali for a legal conclusion, no answer
is required. All remaining allegations and/or inferences are denied.

LXXXIX.

Insofar as the allegations contained in paragraph 124 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

XC.

Insofar as the allegations contained in paragraph 125 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 25
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 26 of 46

XCl.

Insofar as the allegations contained in paragraph 126 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

XCIl.

Insofar as the allegations contained in paragraph 127 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

XCIll.

Insofar as the allegations contained in paragraph 128 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 26
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 27 of 46

XCIV.

The allegations contained in paragraph 129 of Plaintiffs Complaint call for a legal

conclusion and as such, no answer is required.
XCV.

The allegations contained in paragraph 132 of Plaintiffs Complaint constitute
reallegations of previous paragraphs and as such, Defendants reallege their answers to
said allegations as if fully set forth herein.

XCVI.

Insofar as the allegations contained in paragraph 133 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

XCVII.

Insofar as the allegations contained in paragraph 134 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. To the extent this paragraph
contains legal conclusions, no answer is required. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 27
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 28 of 46

XCVIII.

The allegations contained in paragraph 135 of Plaintiffs Complaint are directed
to defendants other than these answering Defendants and as such, no answer is
required. In the event an answer is required to these allegations, these answering
Defendants are without sufficient knowledge, information, and/or belief with which to
admit the allegations and as such, deny the same on that basis.

XCIX.

The allegations contained in paragraph 136 of Plaintiffs Complaint are directed
to defendants other than these answering Defendants and as such, no answer is
required. In the event an answer is required to these allegations, these answering
Defendants are without sufficient knowledge, information, and/or belief with which to
admit the allegations and as such, deny the same on that basis.

Cc.

Insofar as the allegations contained in paragraph 137 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

Cl.

Insofar as the allegations contained in paragraph 138 of Plaintiffs Complaint are

directed to defendants other than these answering Defendants, no answer is required.

In the event an answer is required to these allegations, these answering Defendants are

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 28
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 29 of 46

without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

Cll.

The allegations contained in paragraph 144 of Plaintiffs Complaint constitute
reallegations of previous paragraphs and as such, Defendants reallege their answers to
said allegations as if fully set forth herein.

Clll.

Insofar as the allegations contained in paragraph 145 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CIV.

Insofar as the allegations contained in paragraph 146 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. Defendants further state the
medical records speak for themselves. All remaining allegations and/or inferences are

denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 29
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 30 of 46

CV.

In answering paragraph 147 of Plaintiffs Complaint, Defendants state the
medical records speak for themselves. All remaining allegations and/or inferences are
denied.

CVI.

Insofar as the allegations contained in paragraph 149 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient Knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CVI.

Insofar as the allegations contained in paragraph 150 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CVIII.

Insofar as the allegations contained in paragraph 151 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are

without sufficient knowledge, information, and/or belief with which to admit the

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 30
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 31 of 46

allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.
CIX.

Insofar as the allegations contained in paragraph 152 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CX.

Insofar as the allegations contained in paragraph 153 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CX.

Insofar as the allegations contained in paragraph 154 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 31
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 32 of 46

CXil.

Insofar as the allegations contained in paragraph 155 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXIiil.

The allegations contained in paragraph 157 of Plaintiffs Complaint constitute
reallegations of previous paragraphs and as such, Defendants reallege their answers to
said allegations as if fully set forth herein.

CXIV.

In answering paragraph 158 of Plaintiffs Complaint, Defendants admit only that
Defendant Beverly Lammers had a duty to act according to the applicable local
community standard of healthcare practice. All remaining allegations and/or inferences
are denied.

CXV.

In answering paragraph 166 of Plaintiffs Complaint, Defendants admit only that,
at all times relevant to this lawsuit, Defendant Beverly Lammers’ care and treatment of
Plaintiff was conducted within the scope of her employment with Defendant Ivy Medical,

PLLC. All remaining allegations and/or inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 32
Case 1:20-cv-00580-SAB Document 9 Filed 04/06/21 Page 33 of 46

CXVI.

In answering paragraph 167 of Plaintiffs Complaint, Defendants admit only that,
at all times relevant to this lawsuit, Defendant Beverly Lammers was an employee of
Defendant Ivy Medical, PLLC. All remaining allegations and/or inferences are denied.

CXVII.

The allegations contained in paragraph 169 of Plaintiffs Complaint constitute
reallegations of previous paragraphs and as such, Defendants reallege their answers to
said allegations as if fully set forth herein.

CXVIII.

Insofar as the allegations contained in paragraph 170 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXIX.

Insofar as the allegations contained in paragraph 171 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 33
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 34 of 46

CXX.

Insofar as the allegations contained in paragraph 172 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXXI.

Insofar as the allegations contained in paragraph 173 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXXIl.

Insofar as the allegations contained in paragraph 174 of Plaintiffs Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 34
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 35 of 46

CXXIll.

Insofar as the allegations contained in paragraph 175 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXXIV.

Insofar as the allegations contained in paragraph 176 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXXV.

Insofar as the allegations contained in paragraph 177 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 35
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 36 of 46

CXXVI.

Insofar as the allegations contained in paragraph 178 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXXVII.

Insofar as the allegations contained in paragraph 179 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

CXXVIII.

Insofar as the allegations contained in paragraph 180 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or

inferences are denied.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 36
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 37 of 46

CXXIX

Insofar as the allegations contained in paragraph 181 of Plaintiff's Complaint are
directed to defendants other than these answering Defendants, no answer is required.
In the event an answer is required to these allegations, these answering Defendants are
without sufficient knowledge, information, and/or belief with which to admit the
allegations and as such, deny the same on that basis. All remaining allegations and/or
inferences are denied.

REQUEST FOR ATTORNEY'S FEES

Defendants Beverly Lammers, Gilean Goodman, Lora Roberts, Tia Conrad,
Thomas Burbie, and Ivy Medical, PLLC, have been required to retain the services of an
attorney in order to defend against Plaintiffs Complaint and Jury Demand and are entitled
to reasonable attorney's fees and costs of suit pursuant to 42 U.S.C. § 1988; Rules 11 and
54 of the Federal Rules of Civil Procedure; Idaho Code §§ 6-918, 12-120 and 12-121; and
other state and federal statutes and/or regulations which may be applicable.

FIRST AFFIRMATIVE DEFENSE

The damages alleged to have been suffered by Plaintiff, if any, were caused by
superseding and/or intervening causes for which these answering Defendants are not
responsible.

SECOND AFFIRMATIVE DEFENSE

The acts or omissions of Plaintiff and/or others constitute comparative negligence

which, pursuant to Idaho Code § 6-801 and/or other applicable laws, bars or reduces

Plaintiff's recovery, if any, against these answering Defendants.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 37
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 38 of 46

THIRD AFFIRMATIVE DEFENSE
Plaintiff failed to take appropriate action to mitigate the alleged damages Plaintiff
claimed to have sustained.
FOURTH AFFIRMATIVE DEFENSE
These answering Defendants allege that the Plaintiffs damages, if any, were
proximately caused by the superseding, intervening, negligence, omissions, fault or
actions of other third persons or parties for which these answering Defendants are not
responsible or had no control over, and that any negligence or breach of duty on the part
of these answering Defendants if any, was not a proximate cause of the alleged loss to the
Plaintiff. In asserting this defense, these answering Defendants do not admit any
negligence or breach of duty, and to the contrary, deny all allegations of negligence or
breach of duty.
FIFTH AFFIRMATIVE DEFENSE
Plaintiff was guilty of negligence and fault in connection with the occurrence alleged
in the Complaint and Jury Demand, which proximately caused and contributed to the
damages and loss complained of, if any, which negligence and fault bars, or pursuant to
the doctrine of comparative negligence and comparative responsibility, reduces the
recovery, if any, to which the Plaintiff might otherwise be entitled.
SIXTH AFFIRMATIVE DEFENSE
If these answering Defendants have any liability to the Plaintiff, which liability these
answering Defendants deny, any award made to the Plaintiff in this action is barred or

must be reduced by the court, pursuant to Idaho Code §§ 6-1603, 6-1604 and 6-1606.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 38
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 39 of 46

SEVENTH AFFIRMATIVE DEFENSE
Waiver, estoppel, and/or laches may be applicable to bar the present cause of
action, in whole or in part.
EIGHTH AFFIRMATIVE DEFENSE
All services and work performed by these answering Defendants were performed
only after Plaintiff gave informed consent to having said services rendered after being fully
advised of the nature and extent of all treatment to be performed upon Plaintiff.
NINTH AFFIRMATIVE DEFENSE
These answering Defendants complied with the applicable local community
standard of healthcare practice at the time and under the circumstances that the care was
rendered.
TENTH AFFIRMATIVE DEFENSE
These answering Defendants allege that some or all of the injuries claimed by
Plaintiff pre-existed the incident alleged in the complaint, or were the progression thereof,
and were the result of medical factors and conditions, or other emotional or mental
disorders, not proximately caused by any action of these Defendants.
ELEVENTH AFFIRMATIVE DEFENSE
The damages claimed by Plaintiff are a result of complications and/or known risks
and are not a result of conduct, care or treatment furnished to Plaintiff by these answering
Defendants.
TWELTH AFFIRMATIVE DEFENSE
There is no causation or proximate causation between the Plaintiffs alleged

damages and any alleged act or breach of duty by these answering Defendants.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 39
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 40 of 46

THIRTEENTH AFFIRMATIVE DEFENSE

Plaintiff has failed to exhaust administrative remedies with respect to some or all of

the claims asserted for which exhaustion is required under applicable law.
FOURTEENTH AFFIRMATIVE DEFENSE

Plaintiff has failed to allege a viable civil rights claim under applicable law, including,
but not limited to, a failure to satisfy the pleading requirements for a civil rights complaint
brought pursuant to 42 U.S.C. § 1983.

FIFTEENTH AFFIRMATIVE DEFENSE
These Defendants are entitled to absolute and/or qualified immunity.
SIXTEENTH AFFIRMATIVE DEFENSE

The allegations contained in Plaintiffs Complaint and Jury Demand do not
constitute a deprivation of rights protected by the Constitution of the United States or other
provisions of law referred to in Plaintiffs Complaint and Jury Demand.

SEVENTEENTH AFFIRMATIVE DEFENSE

These answering Defendants’ actions did not constitute deliberate, reckless, or
callous indifference to Plaintiffs constitutional rights, and these answering Defendants
were not motivated by evil intent; these answering Defendants’ conduct was not
deliberately indifferent to “serious medical need(s),” if any, of the Plaintiff.

EIGHTEENTH AFFIRMATIVE DEFENSE

All or some of Plaintiffs claims based upon alleged violations of civil rights, which

are specifically denied by answering Defendants, are not cognizable because they are de

minimus.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 40
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 41 of 46

NINTEENTH AFFIRMATIVE DEFENSE
The actions of these answering Defendants were at all times carried out in good
faith. These answering Defendants had an objectively reasonable belief their conduct was
lawful at all times stated in Plaintiffs Complaint and Jury Demand.
TWENTIETH AFFIRMATIVE DEFENSE
These Defendants cannot be liable in litigation pursuant to Title 42 U.S.C. § 1983
for any injury caused by the act or omission of another person under the theory of
respondeat superior.
TWENTY-FIRST AFFIRMATIVE DEFENSE
Plaintiff lacks standing to pursue claims in this matter.
TWENTY-SECOND AFFIRMATIVE DEFENSE
Plaintiff has failed to name indispensable parties.
TWENTY-THIRD AFFIRMATIVE DEFENSE
These answering Defendants are entitled to the protection and rights granted under
the Idaho Tort Claims Act, Title 6, Chapter 9, Idaho Code.
TWENTY-FOURTH AFFIRMATIVE DEFENSE
These answering Defendants have not engaged in any conduct that would violate
or be contrary to public policy.
TWENTY-FIFTH AFFIRMATIVE DEFENSE
The services provided by these answering Defendants do not render them a “state

actor’ and/or none of their actions occurred under “color of state law.”

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 41
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 42 of 46

TWENTY-SIXTH AFFIRMATIVE DEFENSE
Some or all of the acts or omissions complained of by the Plaintiff against these
Defendants did not arise as a result of, nor was there any custom, policy, procedure,
agreement, or understanding which deprived the Plaintiff of any civil rights.
TWENTY-SEVENTH AFFIRMATIVE DEFENSE
As of the date of this answer, discovery is not complete and these Defendants have
had little or no opportunity to ascertain in full, the nature and extent of Plaintiff's
allegations. Subsequently, discovery may disclose the existence of further and additional
affirmative defenses, the right to assert which, as the Court may allow by amendment of
this answer, these Defendants expressly claim and reserve. Defendants further reserve
the right to supplement, modify and/or delete defenses as may be warranted.
TWENTY-EIGHTH AFFIRMATIVE DEFENSE
Plaintiff is barred from maintaining this action against these Defendants because
these Defendants at all times acted in a reasonable and prudent fashion, satisfying any
duty, if any, which it owed under the rules, regulations, statutes, ordinances, customs,
policies, and usages of the laws and the applicable standard of care, and no act or
omission of these Defendants proximately caused Plaintiffs damages.
TWENTY-NINTH AFFIRMATIVE DEFENSE
Plaintiffs claims are limited or barred because Plaintiff failed to comply with some

or all of the requirements in Idaho Code §§ 6-1001 through 6-1013.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 42
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 43 of 46

THIRTIETH AFFIRMATIVE DEFENSE

Plaintiff is barred from maintaining this action against these Defendants because
Plaintiff has failed to state a claim for relief under Eighth and/or Fourteenth Amendment
the of United States Constitution and has not alleged facts which demonstrate that
these Defendants acted with deliberate indifference to Plaintiffs medical needs.

THIRTY-FIRST AFFIRMATIVE DEFENSE
These Defendants are improper parties to this action.
THIRTY-SECOND AFFIRMATIVE DEFENSE

These Defendants provided proper and appropriate care and treatment to
Plaintiff and met all applicable standards of care in doing so, and to the extent required
to do so, properly retained, trained and supervised the relevant medical providers at
issue in this case. These Defendants had proper customs, policies, procedures and
protocols in place regarding the medical care at issue in this case.

THIRTY-THIRD AFFIRMATIVE DEFENSE

Some or all of Plaintiffs claims against these Defendants are barred by Idaho

Code § 5-219(4) and/or other applicable statutes of limitations.
THIRTY-FOURTH AFFIRMATIVE DEFENSE

These Defendants deny any wrongdoing, but in the alternative, assert that the
facts regarding the medical care Plaintiff received as alleged by Plaintiff would, at most,
assert a claim of negligence which is insufficient to give rise to a constitutional claim

under 42 U.S.C. § 1983.

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 43
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 44 of 46

THIRTY-FIFTH AFFIRMATIVE DEFENSE
To the extent these Defendants have been sued in their individual capacities,
they are entitled to qualified immunity from Plaintiffs 42 U.S.C. Section 1983 claims.
THIRTY-SIXTH AFFIRMATIVE DEFENSE
These Defendants may be immune from liability for Plaintiffs state law claims
under Idaho Code § 6-904B(5).
THIRTY-SEVENTH AFFIRMATIVE DEFENSE
At no time did there exist between any Defendants, either individually or in
concert or with any other person, an agreement, mutual understanding or meeting of the
minds to deprive Plaintiff of his civil rights or otherwise commit a tort against Plaintiff.
THIRTY-EIGHTH AFFIRMATIVE DEFENSE
To the extent that these Defendants, if any, may be considered a policymaker for
official capacity purposes, there is no liability since no policy, custom or practice led to
the deprivation of a constitutional right.
THIRTY-NINTH AFFIRMATIVE DEFENSE
No action or omission, if any, by any policymaker based upon the information
known to him or her constituted improper ratification that resulted in the deprivation of a
constitutional right.
WHEREFORE, Defendants pray for judgment as follows:
1. That Plaintiffs Complaint and Jury Demand be dismissed with prejudice and
Plaintiff take nothing thereby;

2. For costs incurred herein, including reasonable attorney's fees; and

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 44
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 45 of 46

3. For such other and further relief as may be deemed just and proper.

DATED this\g-aSy of April, 2021.

TOLMAN BRIZEE & CANNON, P.C.

   

 

Jennifer K. Brizee

DEMAND FOR JURY TRIAL
COMES NOW Defendants, Beverly Lammers, Gilean Goodman, Lora Roberts,
Tia Conrad, Thomas Burbie, and lvy Medical, PLLC, by and through their attorney of
record, Jennifer K. Brizee, and demand a jury trial pursuant to Rule 38(b) of the Federal
Rules of Civil Procedure.
DATED this bday of April, 2021.
TOLMAN BRIZEE & CANNON, P.C.

By: ea.=.

JenniferK. Brizee

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 45
Case 1:20-cv-00580-SAB Document9 Filed 04/06/21 Page 46 of 46

CERTIFICATE OF SERVICE
| hereby certify that on this WiHaay of April, 2021, | electronically filed the
foregoing DEFENDANTS BEVERLY LAMMERS’, GILEAN GOODMAN'S, LORA
ROBERTS’, TIA CONRAD’S, THOMAS BURBIE’S AND IVY MEDICAL, PLLC’S
ANSWER TO COMPLAINT AND JURY DEMAND through the CM/ECF system which
caused the following parties or counsel to be served by electronic means, as more fully

reflected on the Notice of Electronic Filing:

Kyle R. May
Email: kyle@mrwlaw.net

Michael J. Kane
Email: mkane@ktlaw.net

Qa.

JenniferK. Brizee

IVY MEDICAL DEFENDANTS’ ANSWER TO COMPLAINT AND JURY DEMAND, PAGE 46
